DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-19 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
5.	Claims 1-3, 7-10, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frye et al. US Patent 8,390,391 (of record).
1. Frye et al. shows in Figs. 4-6 a coupler module (100) comprising: a component (signal traces 126 and 128; A “component” is defined as a part or element of a larger whole. The signal traces 126 and 128 are a part of the circuit annotated as A in the annotated Fig. 5 below, thus necessarily form “a component”.) provided with a main line (126) and a sub-line (128) configuring a directional coupler; and a substrate (Col. 8 lines 9-12; Circuit 112 which includes the lines 126 and 128 is disposed on a common substrate.) on which the component is mounted, and on which a wiring (124) coupled in series with the main line is provided (124 in series with 126), wherein at least a part of the wiring is along the main line in plan view of the substrate (As shown in Fig. 6, at least a portion of inductor 136 of balun 124 is adjacent to and parallel to main line 126; wherein the broadest reasonable interpretation (bri) of the claim, the term along is broad and may be interpreted as parallel and adjacent in a plan view.).
2. The coupler module according to claim 1, wherein a direction of a main signal flowing through the main line and a direction of the main signal flowing through the at least part of the wiring are opposite to each other (current flow thru 124 is opposite at least in portions to 126; terminals 116, 118, 120, 122 - col. 8, lns 16-23).
3. The coupler module according to claim 1, wherein a direction of a main signal flowing through the main line and a direction of the main signal flowing through the at least part of the wiring are the same as each other (current flow thru 124 is the same at least in portions to 126; terminals 116, 118, 120, 122 - col. 8, lns 16-23).
7. The coupler module according to claim 1, wherein the at least part of the wiring is along the sub-line (124 is adjacent and parallel to sub line 128; wherein the broadest reasonable interpretation (bri) of the claim, the term along is broad and may be interpreted as parallel and adjacent in a plan view).
8. The coupler module according to claim 1, wherein the at least part of the wiring is provided on a main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et al.).
9. The coupler module according to claim 2, wherein the at least part of the wiring is along the sub-line (Fig. 6 and col 7, ln 32-47 et al.).
10. The coupler module according to claim 3, wherein the at least part of the wiring is along the sub-line (124 is adjacent and parallel to sub line 128; wherein the broadest reasonable interpretation (bri) of the claim, the term along is broad and may be interpreted as parallel and adjacent in a plan view).
14. The coupler module according to claim 2, wherein the at least part of the wiring is provided on a main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et al.).
15. The coupler module according to claim 3, wherein the at least part of the wiring is provided on a main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et al.).
19. The coupler module according to claim 7, wherein the at least part of the wiring is provided on a main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et al.).

    PNG
    media_image1.png
    252
    380
    media_image1.png
    Greyscale

Allowable Subject Matter
6.	Claims 4-6, 11-13, and 16-18 are allowed.
Response to Arguments
7.	In the Remarks dated 5/2/2022, the Applicant states that the prior art does not teach “a component”. The Office action fails to point to any structure in Frye as a “component” and fails to describe a component that comprises a main line and a subline. Nothing in Frye suggests that the signal trace 126 and the coupler traces 128 are part of the same component, which is mounted on a substrate. Further, the prior art does not teach “a coupler module comprising…wiring coupled in series with the main line”. The Office action cites the balun 124 as teaching wiring coupled in series with the main line. Frye does not teach the balun 124 as part of the RF coupler circuit. Frye refers to both the balun and the coupler individually. Claims 2-3, 7-10, 14-15, 18 depend from claim 1 and therefore are allowable for at least the reasons provided in support of the allowability of claim 1.
	The Examiner agrees with the Applicant that the Office action fails to point to any structure as “a component” within Frye, thus a second action non-final office action has been issued herewith. The Examiner refers to the annotated figure 5 above, as the circuit annotated as A is highlighted. The definition of “component” is a part or element of a larger whole. The signal traces 126 and 128 are a part of the circuit annotated as A, thus is necessarily a “component” of the circuit annotated as A. Further, the Examiner respectfully disagrees with the Applicant’s remarks regarding the prior art not teaching “a coupler module comprising…wiring coupled in series with the main line”. The Examiner defines the “coupler module” to be semiconductor die 100 which includes balun 124 and coupler in RFIC 112. The die 100 is necessarily a “coupler module” since the die couples the terminals 120/122 to power amplifier/transceiver 114 as shown in Fig. 4. Therefore, balun 124 which is within die 100 is necessarily a part of the “coupler module” contrary to the Applicant’s remarks. As shown in Fig. 6 of Frye, inductor 136 of balun 124 is coupled in series with the signal trace or “main line” 126, thereby meeting the limitation in claim 1. For these reasons, claims 2-3, 7-10, 14-15, and 18 have been rejected and this action has been made second action non-final.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843